Citation Nr: 0703409	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
2002, for the award of service connection for PTSD.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003 which granted service connection for PTSD, 
and assigned a 10 percent rating, effective April 18, 2002.  
Subsequently, in the course of appellate development, the 
rating was increased to 30 percent, effective April 18, 2002.  
That issue remains on appeal, as a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran requested a hearing before the Board, and this 
was scheduled for April 2006 at the RO.  However, in March 
2006, the veteran withdrew his request for a hearing.

The veteran claims that he is unable to work due to PTSD.  
Entitlement to a TDIU rating was denied by the RO in March 
2005, and although he filed a notice of disagreement, the 
file does not reflect that he perfected the appeal with a 
timely substantive appeal after the January 2006 statement of 
the case.  See 38 C.F.R. § 20.200 (2006).  However, in view 
of this decision, which grants a 50 percent rating for PTSD 
effective November 2, 2004, the issue of a TDIU rating is 
referred to the RO for consideration in light of the higher 
rating.


FINDINGS OF FACT

1.  In a rating decision dated in March 1988, the RO denied 
the veteran's initial claim for service connection for PTSD 
on the basis that no current diagnosis of PTSD was shown, and 
the veteran had failed to report for a VA examination.  The 
veteran did not appeal, and the March 1988 decision became 
final.

2.  The next claim for service connection for PTSD was 
received April 18, 2002, and the RO subsequently granted 
service connection for PTSD, effective that date.  

3.  Prior to November 2, 2004, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
PTSD and depression was present during this period. 

4.  Beginning November 2, 2004, PTSD has been manifested by 
serious impairment due to PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 
18, 2002, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 
(2006).
 
2.  Prior to November 2, 2004, the criteria for an evaluation 
in excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic 
Code 9411 (2006).    

4.  Beginning November 2, 2004, the criteria for an 
evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 
4.130, Diagnostic Code 9411 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

I.  Earlier Effective Date

While on active duty, the veteran served in combat in 
Vietnam, and his awards and decorations include the Bronze 
Star Medal with "V" device (for valor), and the Combat 
Infantryman Badge.  Subsequently, he developed PTSD as a 
result of his combat experiences, and service connection for 
PTSD was granted by a January 2003 rating decision, effective 
April 18, 2002.  The veteran contends that he is entitled to 
an earlier effective date for his award of service connection 
for PTSD.  Specifically, he contends that the effective date 
should be based on his original claim for service connection 
for PTSD, received in September 1987, or when he initially 
began experiencing symptoms, which he states was in 1965.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  There is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

In September 1987, the veteran's original claim for service 
connection for PTSD was received.  According to evidence from 
a VA medical center, the veteran failed to report for a VA 
examination scheduled for December 1987.  In a January 1988 
rating decision, the RO denied the claim, on the basis that 
PTSD was not shown by the evidence of record and he had 
failed to report for a scheduled VA examination.  He was 
notified of the rating decision later that month.  In the 
meantime, additional evidence was received in January 1988 
concerning combat operations in Vietnam.  The RO again denied 
the claim in a February 1988 rating decision.  He was 
informed of this action in a March 1988 letter from the RO, 
which, in pertinent part, stated as follows:

"Although these additional record have been received, 
the evidence is insufficient to establish service 
connection for post-traumatic stress syndrome because 
you have failed to report for our scheduled VA 
examination.

If you are willing to report for an examination, please 
notify us in writing so that your claim may be given 
further consideration."

The veteran did not appeal the denial of that claim, and it 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  
The veteran's next claim was received April 18, 2002, and 
that claim was eventually granted, in January 2003.  If a 
grant is based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  Where 
there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  

The veteran contends that he does not recall missing an 
appointment in connection with his original claim.  However, 
the notification of the scheduled examination was sent to his 
address listed on his September 1987 application.  This 
address was also identified as his current address in the 
additional evidence received in January 1988.  While the 
notice of the January 1988 rating decision and the receipt of 
additional evidence in January 1988 appear to have crossed in 
the mail, neither the examination notice nor the March 1988 
notification to him of the denial of the claim, and of the 
reasons for the denial, was returned as non-deliverable.  The 
law presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary."  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) [hereinafter Ashley 
I]).  At a minimum, the presumption of regularity of the 
administrative process "in the absence of clear evidence to 
the contrary" applies to VA's mailing of notification of the 
scheduled examination and the March 1988 notification of the 
denial of his claim to his latest address of record.  The 
claimant's assertion of nonreceipt of a VA decision alone 
does not establish the "clear evidence" needed to rebut the 
presumption of regularity of the mailing.  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Thus, the veteran 
was legally notified that he had to provide additional 
information.  See 38 C.F.R. § 3.1(q) (Notice means written 
notice sent to a claimant at his latest address of record).  

The Board sympathizes with the veteran's contention that he 
should be entitled to service connection for his PTSD because 
of his earlier claim, and his belief that he was affected by 
that disorder since his discharge from military service.  
Nevertheless, the Board is constrained by the law and 
regulations governing the establishment of effective dates 
for the award of compensation, which, under the circumstances 
of this case, do not provide for an earlier effective date.  
His failure to report for the VA examination scheduled in 
December 1987, or to respond to the notice that his claim had 
been denied on that basis, removed any chance that his claim 
could be granted.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  It is noteworthy however, that there is no medical 
evidence of a diagnosis of PTSD prior to June 2002, including 
in private therapist's records dated in 2001.

The only claim for service connection for a psychiatric 
disorder that the veteran submitted prior to April 2002 was 
the subject of a final denial.  Thus, the effective date for 
the grant of service connection for PTSD was correctly based 
on the reopened claim, received April 18, 2002.  See, e.g., 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim.")  As a 
consequence, an earlier effective date is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Higher rating for PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411. 


A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).  

The evidence of record shows that the veteran has received 
regular VA treatment for PTSD for most of the period since 
June 2002, in the form of individual and group therapy, as 
well as medication.  In addition, he has undergone regular 
psychiatric assessments during this period, as well as VA 
examinations in 2002 and 2004.  He has also received several 
evaluations in connection with his claim for SSA disability 
benefits during this period, and letters have been written on 
his behalf by VA mental health treatment providers.  This 
evidence shows that prior to November 2004, the veteran's 
symptoms of PTSD did not exceed the 30 percent rating, but, 
beginning November 2, 2004, his symptoms may be considered to 
more closely approximate a 50 percent rating.  Since this is 
an initial rating case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

VA treatment records show that the veteran was initially 
evaluated for PTSD in June 2002.  He reported symptoms 
including emotional distancing, intrusive memories, vivid 
nightmares, and avoidance.  He denied anger but described a 
work-related situation which exhibited inflammatory behavior.  
The provisional diagnosis was PTSD.  Psychological testing 
conducted in September 2002 confirmed a diagnosis of PTSD, 
with a GAF score of 80.  

In October 2002, the veteran was evaluated by S. Fritsch, 
Psy.D, who found the veteran to be affable, engaging, 
articulate, and quite talkative.  He thought that the veteran 
would be expected to have intermittent difficulties with 
work-related relationships.  Although most of the time, he 
was likely to be stable and appropriate there were times when 
he could be reactive, but these were not perceived as a major 
obstacle to employment, although he would need to monitor his 
emotional reactions and conflict management to avoid work-
related verbal altercations.  Dr. Fritsch believed the 
veteran would have mild to moderate difficulty in responding 
to the stress of a complex professional job and might be 
better suited to a less demanding role.  The pertinent 
diagnoses were PTSD and major depression, currently in 
partial remission, with a current GAF of 58.  

On a VA examination in November 2002, it was concluded that 
the veteran had PTSD manifested by occasional intrusive 
thoughts and nightmares about his experiences in Vietnam, 
difficulty sleeping, hypervigilance, and inability to get 
close to people.  The examiner found the veteran was able to 
work full time, and assessed a current GAF of 81.  

In July 2003, he underwent a vocational rehabilitation 
assessment.  It was noted that the veteran would be unable to 
meet the physical demands of his past employment.  He also 
had numerous other medical conditions, a history of alcohol 
abuse, and a history of an excessive number of jobs, which, 
in connection with his age, constituted a serious employment 
handicap.  It was concluded that his PTSD materially 
contributed to impairment of employability because of 
difficulty interacting with others in the workplace.  It was 
felt that he would be feasible for training for a job that 
did not require a lot of personal interaction, but a formal 
feasibility determination could not be made at that time, and 
the veteran canceled his subsequent appointments.  

A psychiatric assessment in connection with a claim for SSA 
disability in November 2003 noted that the veteran's PTSD was 
relatively mild.  It was concluded that from a psychological 
perspective he functioned very well, was above average in 
intellect, and capable of complex tasks.  Although the 
veteran felt he could no longer handle emotionally or 
intellectually multiple tasks and emotional demands of 
process control, he was capable of a number of other roles 
and responsibilities.  

The file contains a letter dated in January 2004 from the 
veteran's VA mental health treatment providers, who wrote 
that the veteran suffered from symptoms of PTSD, including 
recurrent and intrusive distressing recollection of the 
events, recurrent dreams, flashbacks, diminished interest in 
activities, feelings of detachment or estrangement from 
others, restricted range of affect, sleep difficulties, and 
difficulties concentrating.  It was their opinion that the 
veteran could not engage in regular employment.  A letter 
dated in May 2004 was identical to the January 2004 letter, 
except it was added that he had a GAF of 51.

Another psychiatric evaluation was conducted for SSA in March 
2004.  Referring to the January 2004 VA letter, the evaluator 
noted that the psychiatrist had only seen the veteran one 
time. The opinion was discrepant from the other data which 
saw only mild to moderate, or non-severe, limitations.  In 
looking at the actual VA outpatient treatment notes, the 
veteran looked stable, had good grooming and hygiene, no 
attention or concentration problems were highlighted, and no 
dissociation or thinking problems were noted.  It was thus 
concluded that the mental status data were not consistent 
with the January 2004 medical opinion.  It was concluded that 
the veteran could sustain multi-step tasks, normal 
supervision, and handle social demands, but could not handle 
high stress jobs such as found in a production line.  His 
allegations were credible but not consistent with the 
severity shown in the available data.  

Thus, with the exception of the January and May 2004 letters, 
the medical records during this period are largely 
consistent.  Moreover, the probative value of those two 
letters is significantly diminished by their inconsistencies 
with the findings noted in their own treatment records 
encompassing the same time period and earlier.  See Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.).  
More weight is also accorded to evidence consisting of, or 
based on, specific findings observed by the examiner, and 
noted in the report.  

Similarly, since GAF scores from 51 to 81 were obtained based 
on substantially similar symptoms, the GAF score alone, 
without corroborating evidence, is of little probative value.  
In this regard, the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.  


The veteran's current rating of 30 percent contemplates the 
symptoms of depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.  The records show that he is 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  There is no persuasive 
evidence of a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment or abstract 
thinking, or disturbances of motivation and mood, which would 
cause difficulty in establishing and maintaining effective 
work and social relationships, during this period.  The 
weight of the evidence shows symptoms as a whole which do not 
result in more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to PTSD.  In particular, the several assessments 
during this time of the effect of PTSD on the veteran's 
ability to work do not show greater impairment.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Beginning as of the date of the November 2, 2004 VA 
examination, however, it is the Board's judgment that the 
veteran's symptomatology is better characterized as more 
closely approximating the criteria for a 50 percent rating.  
On the VA examination, the veteran was moderately anxious and 
showed moderate agitation at times.  His hygiene was fair, 
and his speech occasionally fast in rate.  His concentration 
was at times somewhat poor.  Although his thought process was 
linear and goal directed, he made occasional tangential 
replies.  He reported chronic momentary suicidal and 
homicidal ideation, but denied current intent.  He reported 
flashbacks and intrusive thoughts, and he had some degree of 
paranoia.  The diagnosis was PTSD with a GAF of 45 to 48 due 
to serious impairment of social and occupational functioning 
and chronic suicidal ideation.  The examiner said that in his 
current state the veteran was not able to work.  

Support for this assessment is found in the SSA decision 
dated in December 2004.  This decision includes the summary 
of hearing testimony provided by Dr M. Buban, clinical 
psychologist, who testified that the veteran had PTSD which 
caused marked restrictions in social functioning, maintaining 
concentration, with repeated episodes of decompensation.  It 
was concluded that the veteran had a severe impairment of 
PTSD which had precluded him from working.  

Nevertheless, a rating higher than 50 percent is not 
warranted.  Although VA is required to consider the SSA's 
findings, VA is not bound by their conclusions.  Adjudication 
of VA and Social Security claims is based on different laws 
and regulations.  The SSA disability determination itself 
listed chronic ischemic heart disease as the primary 
disability, with mood disorders listed as the secondary 
diagnosis.  In determining the proper disability rating for 
the veteran's service-connected PTSD, VA is only evaluating 
the severity of the psychiatric symptoms.  Subsequent to the 
examination and testimony, despite outpatient group therapy 
records noting on almost every occasion that the veteran had 
flashbacks and terror attacks the previous night, and that 
the group had noted some disassociation, he was noted to be 
stable, and he participated actively in the group.  For 
example, he suggested that the group go on a fly fishing 
trip, and he was nominated by the group as the social 
organizer in February 2005.  It is clear from the SSA's 
decision that the veteran's PTSD alone was not significant 
enough to grant total disability.  In other words, although 
the psychiatric disorder affects his ability to be employed, 
it does not render him totally disabled, since he can 
continue to perform basic tasks.

Moreover, in his sessions with the VA psychiatrist, he was, 
on all occasions since the November 2004 VA examination, 
noted to have good hygiene, no abnormal movements, normal 
speech, euthymic mood, with a congruent affect, coherent, 
goal directed thoughts, no suicidal ideation, intact memory, 
and good attention, judgment, and insight.  Although in 
November 2004, the veteran complained of poor sleep 
interrupted by nightmares, and a flat feeling with decreased 
energy, after a change in medication, in January 2005, he 
reported that he was "doing better than ever."  He had no 
anxiety, and was sleeping well with no nightmares.  The most 
recent note, dated in February 2006, observed that his PTSD 
had improved with the current combination of medication and 
PTSD group therapy, and he enjoyed the groups.  His 
flashbacks and nightmares were milder, and his activities 
including taking care of his granddaughter about three days a 
week.  

Since the anxiety, agitation, fair hygiene, occasionally fast 
speech, poor concentration, occasional tangential replies, 
suicidal ideation, and paranoia which led to the VA 
examiner's finding of serious occupational and social 
impairment are not shown on the actual treatment records, the 
probative value of this assessment, as an evaluation of the 
veteran's level of functioning, is diminished.  Similarly, 
the marked restrictions in social functioning, maintaining 
concentration, with repeated episodes of decompensation noted 
in the SSA decision are not otherwise shown; in particular, 
no episode of decompensation has been shown.  Flashbacks and 
intrusive thoughts were reported on the outpatient treatment 
records, but these, as well as the reported 
"disassociations" and other symptoms have not been shown to 
exceed the level of occupational and social impairment with 
reduced reliability and productivity contemplated by a 50 
percent rating.  In this regard, a flattened affect, panic 
attacks, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or comparable symptoms have not been specifically 
identified.  While a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job), the remainder of the evidence is simply not 
in accord with this level of severity.  

Indeed, the November 2004 VA examination report and the SSA 
testimony are almost aberrant, in light of the other evidence 
of record.  Nevertheless, the Board notes that the veteran's 
apparently marked improvement since then has been effected 
with regular therapy and medication.  While he has been 
coping better with his flashbacks and intrusive thoughts, the 
fact remains that he is a combat veteran who was awarded the 
Bronze Star for Valor based on an incident in which he 
courageously advanced under and toward heavy hostile fire to 
rescue a wounded comrade, an action he volunteered to 
perform.  With the resolution of all reasonable doubt in the 
veteran's favor, the Board is of the opinion that the 
evidence of record, beginning with the November 2, 2004, VA 
examination, reflects an increase in the severity of PTSD, 
such that the condition more closely approximates the 
criteria for a 50 percent rating, but no higher.  See 
Fenderson, supra.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

This appeal stems from the original grant of service 
connection in January 2003, for which VCAA notice was 
provided in May 2002.  This notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating or 
earlier effective date.  However, once service connection is 
granted, the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, a 
September 2003 letter provided the veteran with actual 
knowledge that evidence establishing the severity of his 
disability was required and a June 2006 letter discussed how 
VA assigns disability ratings and effective dates.  The 
initial letter in 2002, as well as the September 2003 letter, 
requested information from the veteran as to where he had 
received treatment for PTSD. Thus, he was aware of exactly 
what information and evidence was needed to show a higher 
rating was warranted.  Such notice is sufficient to satisfy 
the duty to notify in claims for increased ratings.  Cf. 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006) (where the notice of the need for evidence showing 
an increased disability without providing the applicable 
ratings provisions was sufficient for VCAA notice 
requirements).  

The 2002 and 2003 letters also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The veteran is also represented by a 
veterans' service organization that assisted him in preparing 
his appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
although he has not explicitly been told to provide any 
relevant evidence in his possession, the information 
contained in the 2002 and 2003 letters served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board finds that the 
veteran has been provided adequate notice as required by the 
VCAA.   

The Board also concludes VA's duty to assist has been 
satisfied.  VA examinations have been conducted, and all 
potentially relevant VA treatment records have been obtained.  
SSA records and other identified records have been obtained.  
The veteran has not identified the existence of any other 
records which have not been obtained.  

VA satisfied its duties to inform and assist the claimant in 
the development of his claim.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an earlier effective date for the award of 
service connection for PTSD is denied.

An initial evaluation in excess of 30 percent for PTSD, prior 
to November 2, 2004, is denied.

An evaluation of 50 percent for PTSD, beginning November 2, 
2004, is granted, subject to the laws and regulations 
governing payment of monetary benefits.  


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


